929 A.2d 640 (2007)
LJL TRANSPORTATION, INC., Louis P. Pektor, III, and Leo A Decker, Petitioners,
v.
PILOT AIR FREIGHT CORPORATION, Respondent.
Supreme Court of Pennsylvania.
July 26, 2007.

ORDER
PER CURIAM.
AND NOW, this 26th day of July 2007, the Petition for Allowance of Appeal is GRANTED, LIMITED to the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Whether a breaching party's conduct may justify the immediate termination of a contract even where the contract includes an express provision granting the breaching party a period to cure its breach before the contract is terminated.